Citation Nr: 0113318	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service from August 1972 through 
August 1976 and December 1979 through January 1984.  This 
matter comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Hypertension was not manifested during service or within 
one year of separation, and is not shown to be causally or 
etiologically related to service.

3.  Hypertension is not shown by competent medical evidence 
to be causally or etiologically related to the veteran's 
service connected ulcer disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of a service connected 
disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In that regard, the Board notes that all known 
medical records have been obtained and are associated with 
the claims file.  The RO sent a letter to the veteran in 
March 2000 requesting medical information concerning his 
claim for hypertension, and as of this date a reply has not 
been received by the RO.  As well, the veteran declined an 
opportunity to appear at a hearing to provide testimony in 
support of his claim.  The veteran was not afforded a VA 
examination, but as will be explained below, a VA examination 
is not necessary in this case.  The Statement of the Case 
reviewed all pertinent evidence and provided the veteran with 
all applicable laws and regulations.  Most importantly, the 
Statement of the Case informed the veteran of the evidence 
necessary to substantiate his claim.  Accordingly, under 
these circumstances the Board concludes that no further 
development is required to comply with its statutory duty to 
assist.

The veteran claims he is entitled to service connection for 
hypertension, and more specifically that his hypertension is 
due to a service connected ulcer disability.  The veteran has 
also reported that he was treated for hypertension during 
service.  A veteran is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Also, certain chronic diseases, such as 
hypertension, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
In addition, where a disability is proximately due to or the 
result of a service-connected disease or injury, it will also 
be service connected.  As well, service connection is 
permitted for aggravation of a non-service connected 
disability caused by a service connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (". . . when 
aggravation of a veteran's non-service connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.")

The veteran's service medical records, including entrance and 
separation physical examinations, show no findings, 
complaints, treatment, or reported history of hypertension.

A November 1979 statement from Edward M. Fugate, M.D. noted 
that the veteran had been a patient of his for the past 
fifteen years.  Dr. Fugate also stated that with the 
exception of a ruptured duodenal ulcer in February 1977, from 
which he made an uneventful recovery, the veteran had not 
suffered from any other serious problems and has had no 
problems since that time.

A VA examination was conducted in June 1984, regarding the 
veteran's ulcer disability.  The veteran's blood pressure 
levels were noted as 130/90 when sitting, 120/90 when 
standing, 124/86 recumbent, 140/82 sitting after exercise and 
132/84 two minutes after exercise.  There was no mention of 
hypertension or any diagnosis of hypertension contained in 
the report.

By an August 1984 rating decision, the RO granted service 
connection to the veteran for marked deformity duodenal bulb 
secondary to ulcer disease at 10 percent disabling.  This was 
granted based upon the diagnosis in the June 1984 VA 
examination.

In June 1990, the veteran underwent a Reserve physical 
examination.  A blood pressure reading of 130/70 while 
sitting was noted.  There was no diagnosis of hypertension 
indicated in the report.  In the Report of Medical History 
the veteran denied having high or low blood pressure.

Hospital records from the Family Health Medical Center from 
July 1995 through January 2000 indicate elevated blood 
pressure levels in nearly all of his visits, beginning in 
1997.  A December 1999 entry shows a diagnosis of 
hypertension.  Due to a December 1999 diagnosis of a long 
history of hypertension, the veteran underwent a chest x-ray 
at Mercy General Hospital in Muskegon, Michigan.  Indications 
for the x-ray were a cough and hypertension.  The impression 
was negative for acute cardiopulmonary abnormality.  

A letter dated in March 2000 was sent to the veteran 
requesting medical information concerning the claim for 
service connection for hypertension and the relationship to 
his service connected disability.  As of this date no reply 
has been received by the RO.

A VA examination was conducted in April 2000 with regard to 
the veteran's service connected ulcer condition.  However, 
there was no mention of high blood pressure or hypertension 
in the report.  

Based on this evidence it is clear that the veteran presently 
has hypertension as claimed. However, there is no evidence to 
indicate that the veteran incurred hypertension during 
service or within one year of separation from service.  While 
the veteran has reported treatment during service, no such 
treatment was document in his service medical records.  The 
first indication of hypertension based on the accumulated 
evidence was apparently no earlier than 1997, many years 
following separation from service.  While the Board notes 
that the 1984 VA examination indicated elevated blood 
pressure readings, there was no diagnosis of hypertension and 
the veteran specifically denied having high blood pressure.  
As well, the Reserve physical examination in June 1990 did 
not indicate a diagnosis of hypertension.  In the absence of 
evidence that in some way relates the veteran's hypertension 
to service, or suggests such a relationship, there is no 
basis for direct or presumptive service connection for 
hypertension.

In addition, there is no medical evidence that shows that the 
veteran's hypertension is related to his service connected 
ulcer disability.  As stated before, there was no indication 
of hypertension until 1997, many years after the granting of 
service connection for the ulcer disability in 1984.  None of 
the veteran's physicians have offered any opinion as to the 
etiology of the hypertension.  In the absence of medical 
evidence that in some way relates the veteran's hypertension 
to his ulcer disability, secondary service connection is not 
warranted.

The veteran clearly believes that his hypertension is related 
to service or to his service connected ulcer disability.  
However, the Board may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As such, the veteran's contentions 
alone do not constitute competent medical opinions as he is a 
lay person with no medical training or expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board does acknowledge that the veteran has not been 
afforded a VA examination with this claim.  However, the 
Board finds that a VA examination is not necessary in this 
case, due to the lack of evidence indicating a relationship 
to service or to his service connected ulcer disability.  A 
VA examination is necessary only when the record contains 
competent evidence of a current disability and some evidence 
that the current disability may be associated with military 
service.  See VCAA, Pub.L. No. 106-475, § 3(a), 114 Stat. 
2096, _(2000) (to be codified at 38 U.S.C. § 5103(A)).  In 
addition, according to the proposed VA regulation 
implementing the VCAA, evidence indicating that a disability 
or symptoms may be associated with the claimant's service 
could be satisfied by evidence showing continuity of symptoms 
of a disability since the veteran's release from active duty, 
post-service treatment for a condition, or other possible 
association with military service.  See 66 Fed. Reg. 17834, 
17836 (proposed April 4, 2001) (to be codified at 38 CFR 
§ 3.159 (c)(4)).  However, with the case at hand, there was 
no indication of hypertension until many years following 
service.  There was also no showing of continuity of 
symptomatology, evidenced by the fact that in the Reserve 
physical examination in June 1990, the veteran denied having 
high or low blood pressure.  The only evidence which supports 
the veteran's claim are his own contentions.  However, as 
indicated above, the veteran's contentions are not competent 
medical evidence, and are not otherwise supported by any of 
the other evidence of record.  

The Board finds and concludes that the preponderance of the 
evidence is against the veteran's claim.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.  Accordingly, the Board 
concludes that service connection for hypertension is not 
warranted.


ORDER

Service connection for hypertension is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

